Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 1 of 12




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 9:18-cv-80762-RLR


  JACOB HORN AND ROBERT VETTER,
  individually and on behalf of all others similarly
  Situated, as assignees of iCan BENEFIT GROUP,
  LLC, a Florida limited liability company,

         Plaintiffs,
  v.

  LIBERTY INSURANCE UNDERWRITERS, INC.,

        Defendant.
  ___________________________/

                                    AMENDED COMPLAINT

         PLAINTIFFS, JACOB HORN AND ROBERT VETTER, Individually and on behalf of

  all others similarly situated (“Horn and Vetter”), as assignees of iCan BENEFIT GROUP,LLC, a

  Florida limited liability company (the “Insured” or “iCAN”), through its undersigned counsel,

  sue DEFENDANT, LIBERTY INSURANCE UNDERWRITERS, INC. (“Liberty”), and state:

         1.             This is an action for breach of contract and for declaratory relief brought

                        pursuant to 28 U.S.C. § 2201 et seq. and Federal Rule of Civil Procedure

                        57.

         2.             In this Complaint, Horn and Vetter seek damages and a determination of

                        the parties’ respective rights under a contract of insurance issued to iCAN

                        as named insured by Liberty. A certified copy of the policy is attached

                        hereto as Exhibit “A.”

                                                        PARTIES

         3.             Jacob Horn is a resident of Berkeley, California.

         4.             Robert Vetter is a resident of Lee County, Florida.
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 2 of 12




        5.          iCAN is a limited liability company organized and existing under the laws

                    of the State of Florida with headquarters in Palm Beach County, Florida.

                    iCAN’s sole managing member is a resident of Palm Beach County,

                    Florida.

        6.          Liberty is a New York corporation with its principal place of business in

                    New York, New York.

                                         JURISDICTION AND VENUE

        7.          The Court has personal jurisdiction over Liberty because it contracted to

                    provide insurance coverage in Florida for a Florida risk and Liberty

                    engages in systemic and continuous business activity in the State of

                    Florida, and/or the acts or omissions described in the Complaint caused

                    injury in Florida.

        8.          The Court has subject matter jurisdiction over this proceeding pursuant to

                    28 U.S.C. 1332(a) because: (a) there is complete diversity of citizenship

                    between the parties and (b) the amount in controversy exceeds $75,000.

        9.          Venue is proper in this district pursuant to 29 U.S.C. § 1391(b)(2) because

                    a substantial part of the events or omissions giving rise to Horn’s and

                    Vetter’s claims occurred in this district.

        10.         All conditions precedent to the commencement and maintenance of this

                    action have been performed, satisfied, or otherwise discharged or waived.

                                           FACTUAL BACKGROUND

        11.         On or about September 13, 2017, Horn filed a Class Action Complaint in

                    the Southern District of Florida, styled Jacob Horn, et al. v. iCAN Benefit

                    Group, LLC, Case No. 9:17-cv-81027-RLR, alleging violations of the



                                               2
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 3 of 12




                    Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”),

                    which was amended on October 17, 2017, to include Robert Vetter as a

                    Plaintiff, (the “Horn Action”). The allegations of the Amended Complaint

                    are substantially similar to the allegations contained in the initial

                    complaint. The initial and amended complaints in the Horn Action are

                    attached hereto as composite Exhibit “B”.

        12.         The underlying Horn Action alleges that iCAN provides consumers with

                    various choices of health insurance and provides guidance to consumers

                    on which health insurance options to choose.

        13.         The Horn Action further alleges that iCAN sent numerous text messages

                    to consumers who had not signed up for iCAN’s services in an attempt to

                    solicit a response from them and to ultimately increase iCAN’s revenue by

                    encouraging consumers to purchase its services and that iCAN conducted

                    a wide-scale solicitation campaign that featured the sending of repeated

                    unsolicited text messages to consumers’ cellular phones without their

                    consent, in violation of the TCPA.

        14.         The plaintiffs in the Horn Action have demanded damages for inter alia

                    actual harm in the form of annoyance, nuisance, invasion of privacy,

                    disturbance and loss of use and enjoyment of their telephones, wear and

                    tear of their telephones’ hardware, consumption of the phones’ memories,

                    and for statutory damages, and attorney’s fees.

        15.         Following the filing of the Horn Action, iCAN provided Liberty with a

                    copy of the lawsuit and requested a defense and indemnity.




                                              3
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 4 of 12




        16.         However, on November 15, 2017, Liberty wrongfully denied coverage for

                    the Horn Action on the basis of exclusions (1) B.4. for invasion of

                    privacy, (2) B.6 for any actual or alleged price fixing, restrain of trade,

                    monopolization, unfair trade practices, or any violation of the Federal

                    Trade Commission Act, Sherman Anti-Trust Act, Clayton Act, or any

                    similar law, (3) A.6, as amended by Endorsement No. 13 for claims

                    arising out of deliberately fraudulent or criminal acts or omission or any

                    willful violation of law, and (4) A.7 as Amended by Endorsement No. 15

                    for claims arising out of or attributable to such an insured’s gaining in any

                    profit, remuneration, or financial advantage to which the insured was not

                    legally entitled.   See Declination Letter dated November 15, 2017,

                    attached as Exhibit “C”. Liberty also denied coverage for the Amended

                    Complaint advising that the same coverage analysis applied to the

                    allegations of the Amended Complaint.

                                                  Liberty Policy

        17.         In effect at all relevant times was a Liberty Private Advantage Policy No.

                    PCCB-00234044-01, issued to iCAN as Named Insured, providing

                    Directors, Officers, and Company Liability insurance coverage with

                    effective dates of coverage between June 27, 2017 and June 27, 2018. The

                    Policy carries an aggregate limit of $2 million.

        18.         The subject policy contains the following pertinent provisions:

        DIRECTORS, OFFICERS AND COMPANY LIABILITY COVERAGE PART

              I.    INSURING CLAUSES

                                                     ...



                                              4
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 5 of 12




              C.      Company Liability
              The Insurer shall pay on behalf of the Company Loss which the Company
              becomes legally obligated to pay by reason of any Claim first made
              against the Company during the Policy Period or the Discovery Period, if
              exercised, for any Wrongful Acts by the Company taking place prior to
              the end of the Policy Period.
                                                      ...

              III.   DEFINITIONS

                                                     ...

              Claim means:

              1.     a written demand against any Insured for monetary damages or
                     other relief,
              2.     a civil proceeding against any Insured commenced by the service
                     of a complaint or similar pleading.
                                                         ...

              Loss means the amount which the Insureds become legally obligated to
              pay on account of any Claim made against them for Wrongful Acts for
              which coverage applies, . . .
                                                 ...

              Wrongful Act means:

              1.     any error, misstatement, misleading statement, act, omission,
                     neglect, or breach of duty actually or allegedly committed or
                     attempted by any of the Insured Persons in their capacity as such, .
                     . .or, with respect to Clause C, by the Company, or
                                                       ...

              IV.    EXCLUSIONS

                                                           ...

              B.     The Insurer shall not be liable under Insuring Clause C for Loss on
                     account of any Claim made against the Company: . . .
                                                      ...

              4. based upon, arising out of, or attributable to any actual or alleged
                 defamation, invasion of privacy, wrongful entry and eviction, false
                 arrest or imprisonment, malicious prosecution, abuse of process,
                 assault, battery or loss of consortium;
                                                     ...




                                               5
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 6 of 12




               6. based upon, arising out of, or attributable to any actual or alleged price
                  fixing, restraint of trade, monopolization, unfair trade practices or any
                  violation of the Federal Trade Commission Act, Sherman Anti-Trust
                  Act, Clayton Act, or any similar law regulating anti-trust, monopoly,
                  price fixing, price discrimination, predatory pricing or restraint of
                  trade activities;

        The policy contains the following pertinent endorsements:

                  ENDORSEMENT 13
                                                   ...
                  Section IV Exclusions A.6. is deleted in its entirety and replaced with
                  the following:

                  Based upon, or arising out of, . . .any deliberately fraudulent or
                  criminal act or omission or any willful violation of law by such insured
                  if a judgment or other final adjudication in the underlying action in
                  such Claim or another proceeding establishes that such act, omission
                  or violation occurred;
                  ...
                  ENDORSEMENT 15
                                                    ...
                  In consideration of the premium charged it is agreed and understood
                  that EXCLUSON A.7 of the DIRECTORS, OFFICERS, AND
                  COMPANY LIABILITY COVERAGE PART is deleted in its entirety
                  and replaced with the following:

                  7. based upon, arising out of, or attributable to such Insured gaining
                  in fact any profit, remuneration or financial advantage to which such
                  Insured was not legally entitled . . . .

                                                       Settlement

        19.           Liberty’s refusal to defend or indemnify iCAN left iCAN exposed to

                      personal liability in excess of Liberty’s policy limits of $2,000,000 from

                      damages claimed by the plaintiffs in the Horn Action, costs, interest, and

                      attorney’s fees which would be expended in the underlying Horn Action.

        20.           Following Liberty’s wrongful denial of coverage and refusal to defend

                      iCan in the Horn Action, iCAN retained counsel and proceeded to defend

                      itself in the Horn Action.




                                                   6
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 7 of 12




        21.          Horn and Vetter and iCAN proceeded to litigate the Horn Action, as

                     required by the Court’s scheduling order. Horn and Vetter and iCAN also

                     engaged in settlement negotiations, which ultimately led to a settlement

                     between Horn and Vetter and iCAN.

        22.          Pursuant to the settlement, Horn and Vetter received an assignment of

                     iCAN’s rights, title, and interest in the Liberty policy in accordance with

                     established law. The assignment included the right to commence any

                     claim or lawsuit relating to the Liberty policy.

        23.          On March 2, 2018, the Court in the Horn Action also entered a consent

                     judgment for $60,413,112.00 in favor of Horn and Vetter. The Consent

                     Judgment is attached hereto as Exhibit “D”.

        24.          On June 13, 2018, the Court in the Horn Action entered an Order Granting

                     Final Approval to Class Action Settlement.

        25.          In the Order Granting Final Approval to Class Action Settlement, the

                     Court found that:

              a. Plaintiffs and iCan have identified an estimated 2,517,213 unique telephone

                 numbers who were sent violative text messages.

              b. Liberty issued an insurance policy for the policy period of June 27, 2017

                 through June 27, 2018, which provided liability limits of $2 million and which

                 covered the claims contained in the Horn Action.

              c. iCan tendered the Horn Action to Liberty seeking coverage under the subject

                 policy and Liberty denied the claim.

              d. iCan was without the financial means to satisfy such a judgment or to fund a

                 reasonable class-wide settlement.



                                               7
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 8 of 12




              e. Pursuant to the Settlement Agreement, iCan assigned its rights under the

                 subject policy to the class members.

              f. On Mach 5, 2018, the Court entered a Final Consent Judgment against iCan in

                 the amount of $60,413,112.00.

        26.          The Court in the Horn Action further found that the Settlement Agreement

                     was negotiated at arm’s length by experienced counsel who were fully

                     informed about the underlying litigation and of the strengths and

                     weaknesses of their positions and the Settlement Agreement was reached

                     after the parties had engaged in extensive settlement discussions and after

                     the exchange of information about the size and scope of the Settlement

                     Class.

        27.          The Settlement Agreement in the Horn Action established a Consent

                     Judgment in the amount of $60,413,112.00, which was approved by the

                     Court on March 5, 2018, with iCan assigning its rights against Liberty to

                     Horn and Vetter.

        28.          The amount of the Consent Judgment was reasonable and it was made in

                     good faith.

        29.          Horn and Vetter have engaged the undersigned counsel to prosecute this

                     action and are obligated to pay the undersigned counsel reasonable

                     attorney’s fees and costs.

                                        COUNT I DECLARATORY RELIEF

        30.          Horn and Vetter adopt and incorporate by reference the allegations

                     contained in Paragraphs 1-29 of this Complaint as if fully set forth herein.




                                                  8
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 9 of 12




        31.            This is an action for declaratory relief pursuant to 29 U.S.C. § 2201, et

                       seq.

        32.            It is the position of Horn and Vetter that Liberty was responsible under the

                       subject Liberty policy to defend and indemnify iCAN in the underlying

                       Horn Action and that none of the exclusions relied on by Liberty apply to

                       the allegations of the Horn Action.

        33.            It is the position of Liberty that no coverage was afforded under the

                       subject Liberty policy for the Horn Action.

        34.            Horn and Vetter and Liberty have an actual controversy within the

                       jurisdiction of this Court, which involves present, adverse, antagonistic

                       interests in either fact or law.

        35.            There is a bona fide, actual, present and practical need for a resolution of

                       the interests of the parties, and a declaration of the respective rights of the

                       parties, such declaration deals with a present, ascertainable state of facts

                       and/or present controversy as to a state of facts; and the antagonistic and

                       adverse interests are all before the Court by proper process.

               WHEREFORE, JACOB HORN AND ROBERT VETTER, Individually and on

        behalf of all others similarly situated, as assignees of iCan BENEFIT GROUP,LLC, a

        Florida limited liability company, respectfully request the Court to grant relief as follows:

               (a)            declare that Liberty is and was obligated to defend and indemnify

                              iCAN pursuant to its insurance policy;

               (b)            declare that the Liberty policy affords coverage for the underlying

                              Horn Action.




                                                   9
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 10 of 12




               (c)       award Horn and Vetter their attorney’s fees and costs incurred in the

                         prosecution of this action pursuant to §§627.428, §57.104, §57.041,

                         Florida Statutes and/or other applicable law;

               (d)       find Liberty liable for any amounts iCAN is obligated to pay as a

                         result of the Horn Action, including payments of attorney’s fees and

                         costs incurred in defending the underlying Horn Action;

               (e)       Award any other relief deemed just and proper, including attorney’s

                         fees, costs, expenses, and interest at the statutory rate.

                                        COUNT II BREACH OF CONTRACT

         36.         Horn adopts and incorporates by reference the allegations contained in

                     paragraphs 1-29 of the Complaint as if fully set forth herein.

         37.         Pursuant to the terms and provisions of Liberty’s policy, Liberty was

                     required to provide iCAN with defense and indemnity in regards to

                     covered claims and damages, which included one or more claims and

                     damages that were asserted against iCAN in the Horn Action.

         38.         Liberty breached the terms of its own policy by denying defense and

                     indemnity for the Horn Action.

         39.         As a direct and proximate cause of Liberty’s breach, JACOB HORN AND

                     ROBERT VETTER, individually and on behalf of all others similarly

                     situated, as assignees of iCan BENEFIT GROUP,LLC, a Florida limited

                     liability company, have been damaged in an amount in excess of the

                     jurisdictional limits of this Court.




                                                10
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 11 of 12




                  WHEREFORE, JACOB HORN AND ROBERT VETTER, Individually and on

          behalf of all others similarly situated, as assignees of iCan BENEFIT GROUP,LLC, a

          Florida limited liability company respectfully request the Court to grant relief as follows:

                  (a) award damages in excess of the jurisdictional limits of this Court for the

                      insurance coverage due and owing under the Liberty policy.

                  (b) award Horn and Vetter attorney’s fees and costs incurred in the prosecution of

                      this action pursuant to §§627.428, §57.104, §57.041 Florida Statutes and/or

                      other applicable law;

                  (c) award iCAN its attorney’s fees and costs incurred in defending the underlying

                      Horn Action;

                  (d) award interest at the statutory rate; and

                  (e) Award any other relief deemed just and proper, including attorney’s fees,

                      costs, expenses, and interest at the statutory rate.



          JURY TRIAL DEMAND
          Plaintiff demands trial by jury of all issues so triable as of right by jury.

          Dated this 30th of October, 2018.

                                    CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2018, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record via transmission of Notice of Electronic Filing generated

   by CM/ECF.


                                                          By /s/Yelena Shneyderman
                                                          YELENA SHNEYDERMAN, ESQ.
                                                          Florida Bar No. 0015718
                                                          YELENA SHNEYDERMAN, P.A.

                                                     11
Case 9:18-cv-80762-RLR Document 56 Entered on FLSD Docket 10/30/2018 Page 12 of 12




                                             3440 Hollywood Blvd. Suite 415
                                             Hollywood, FL 32301
                                             Office (305) 760-9510
                                             Fax (866) 491-9715
                                             Primary Email: Yelena@yspalaw.com

                                             Counsel for Plaintiffs




                                        12
